Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed March 10th, 2021. Applicant’s amendments to claims 1, 8, and 15, as described on pages 10-13 have been deemed sufficient to overcome the previous 35 USC § 112(b), 35 USC § 102 and 35 USC § 103  art rejections through the addition of the “two or more of the gaps via a first coarse tree search...” as supported by the drawing figure 2. However, as the change the scope of the claim, new art rejections for claims 1, 8, and 15 have been added below. All other rejections under 35 USC § 103 have additionally been maintained and are included below.

	Applicant additionally argues that Cunningham fails to disclose the limitation regarding only interacting with selected gaps. Specifically applicant argues that Cunningham fails to disclose “only for Page 2 of 14Application No.: 16/439682 Reply to Office Action of: March 10, 2021the vehicles associated with the selected gap”. However, Cunningham discloses a means for the host vehicle only to interact with vehicles in the vicinity to determine reactions based on expected movements of the additional vehicles, which the office interprets as being equivalent to the host vehicle only interacting with vehicles associated with the surrounding, such as during a 

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



	Claims 1-2, 4-5, 8-9, 11-12, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (US Pre-Granted Patent Publication No. US 2019/0354105 A1 hereinafter “Cunningham”) in view of Shalev-Shwartz (US Pre-Granted Publication No. US 2019/0377354 A1 hereinafter “Shalev-Shwartz”).

	Regarding claim 1 Cunningham discloses: 

	A system for autonomous vehicle interactive decision making, comprising: a sensor 
… and two or more gaps between the … traffic participants; (Cunningham [0024] [0033] wherein the host vehicle determines spaces of other vehicles based on sensor information fig. 2) 
an action predictor, implemented via a processor, (Cunningham [0006-0007]) selecting a gap from … of the gaps … and identifying a traffic participant from the … traffic participants associated with the selected gap based on calculating a coarse probability of a successful merge for the autonomous vehicle… (Cunningham [0037-0038] wherein the vehicles uses information gathered to identify a gap to merge and determine that they can either move into the lane or not) an intention predictor, implemented via the processor, (Cunningham [0006-0007]) generating an intention prediction … associated with the identified traffic participant based on one or more vehicle dynam3ics of the identified traffic participant, predicted behavior of the identified traffic participant in the absence of the autonomous vehicle, (Cunningham [0050] wherein the vehicle is planning to make a turn) and predicted behavior of the identified traffic participant in the presence of the autonomous vehicle making a maneuver creating an interaction between the identified traffic participant and the autonomous vehicle; wherein the intention predictor generates an intention prediction associated with the autonomous vehicle; (Cunningham [0051-0052] wherein the agent vehicle i.e. additional vehicle decides to yield first to the host before making the intended action) a model updater, implemented via the processor, (Cunningham [0006-0007]) calculating an updated probability of a successful interaction between the identified traffic participant and the autonomous vehicle based on the intention prediction associated with the identified traffic participant and the intention prediction associated with the autonomous vehicle only forPage 2 of 14Application No.: 16/439682 Reply to Office Action of: March 10, 2021the vehicles associated with the selected gap; (Cunningham [0052-0055] wherein the vehicle system updates the expected behaviors of the additional vehicles and decides how the host vehicle should react based on what the expected movements of the additional vehicles) and an autonomous action selector, implemented via the processor, (Cunningham [0006-0007]) implementing the maneuver based on the updated probability of the successful interaction between the identified traffic participant and the autonomous vehicle. (Cunningham [0054-0056] wherein the host vehicle determines the behavior of the additional vehicle and further acts in accordance, i.e. another vehicle fails to yield and moves forward so the host vehicle decides to stop driving).

	Cunningham does not appear to disclose:

	identifying three or more traffic participants within a same lane or three or more or two or more or via a first coarse tree search or three or more or at each one of the two or more gaps or via a second tree search, 

	However, in the same field of endeavor of vehicle controls Shalev-Shwartz discloses:

	“identifying three or more traffic participants within a same lane (Shalev-Shwartz fig. 11c, [0203] [0342] wherein there are multiple vehicles in the lane or in the roundabout) and three or more traffic participants  (Shalev-Shwartz [0342-0343] wherein the multiple vehicles in the roundabout cause multiple gaps i.e. three or more) and two or more gaps (Shalev-Shwartz fig. 11c, [0203] [0342] wherein there are multiple vehicles in the lane or in the roundabout with multiple gaps) and via a first coarse tree search (Shalev-Shwartz [0383] wherein the driving module includes a decision tree) three or more traffic participants (Shalev-Shwartz [0342-0343] wherein the multiple vehicles in the roundabout cause multiple gaps i.e. three or more)  and at each one of the two or more gaps (Shalev-Shwartz fig. 11c, [0203] [0342] wherein there are multiple vehicles in the lane or in the roundabout with multiple gaps) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the three vehicles and two gaps with the decision tree of Shalev-Shwartz with the vehicle system of Cunningham because one of ordinary skill would have been motivated to make this modification in order to allow for a safe merging into the gaps regardless of how many vehicles are in the adjacent lane or space in the surrounding (Shalev-Shwartz [0003] [0149] [0417]).

	Additionally, Cunningham in view of Shalev-Shwartz do not appear to disclose”
	
	via a second tree search, (Maybe Shalev-Shwartz [0383] [0417] probably duplication of parts)	

	However, Shalev-Shwartz discloses the claimed limitation minus the “second tree search” (Shalev-Shwartz [0383] [0417] wherein a decision tree is utilized and the tree can include added branches for additional combinations). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have more than one decision tree, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Regarding claim 2 Cunningham in view of Shalev-Shwartz discloses all of the limitations of claim 1 and further discloses:

The system for autonomous vehicle interactive decision making of claim 1, wherein the action predictor calculates the coarse probability of the successful merge between the autonomous vehicle and the corresponding traffic participant of the … traffic participants for each of the … gaps. (Cunningham [0042-0045] wherein the vehicle system uses a prediction system to determine if the host vehicle can merge in between vehicles).

Cunningham does not appear to disclose:

three or more traffic participants or two or more gaps 

However, in the same field of endeavor of vehicle controls Shalev-Shwartz discloses:

three or more traffic participants” (Shalev-Shwartz [0342-0343] wherein the multiple vehicles in the roundabout cause multiple gaps i.e. three or more) and “two or more gaps” (Shalev-Shwartz fig. 11c, [0203] [0342] wherein there are multiple vehicles in the lane or in the roundabout with multiple gaps) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the three vehicles and two gaps with the decision tree of Shalev-Shwartz with the vehicle system of Cunningham because one of ordinary skill would have been motivated to make this modification in order to allow for a safe merging into the gaps regardless of how many vehicles are in the adjacent lane or space in the surrounding (Shalev-Shwartz [0003] [0149] [0417]).

Regarding claim 4 Cunningham in view of Shalev-Shwartz discloses all of the limitations of claim 1 and further discloses:

The system for autonomous vehicle interactive decision making of claim 1, wherein the intention predictor generates the intention prediction associated with the identified traffic participant based on continuity associated with the identified traffic participant, wherein continuity is a likelihood of the identified traffic participant continuing a current course of action.  (Cunningham [0037] wherein the vehicle system predicts that the adjacent vehicles will maintain a distance between themselves, and also maintain speed i.e. the vehicle system predicts a continuation of the traffic participants).

claim 5 Cunningham view of Shalev-Shwartz discloses all of the limitations of claim 1 and further discloses:

The system for autonomous vehicle interactive decision making of claim 1, wherein the intention predictor generates the intention prediction associated with the identified traffic participant based on influencibility associated with the identified traffic participant, wherein influencibility is a likelihood of the identified traffic participant changing a current course of action based on a state of the autonomous vehicle.  (Cunningham [0054-0056] wherein the additional vehicle initially appears to yield to the host vehicle, and then proceeds to act differently than expected through interacting with the host vehicle i.e. the additional vehicle changes behavior based on the host vehicle behavior).

	Regarding claim 8 

	A method for autonomous vehicle interactive decision making, comprising: … gaps between the … traffic participants; (Cunningham [0024] [0033] wherein the host vehicle determines spaces of other vehicles based on sensor information fig. 2) selecting a gap from … of the gaps … and identifying a traffic participant from … traffic participants associated with the selected gap based on calculating a coarse probability of a successful merge for the autonomous vehicle … (Cunningham [0037-0038] wherein the vehicles uses information gathered to identify a gap to merge and determine that they can either move into the lane or not) generating an intention prediction … associated with the identified traffic participant based on one or more vehicle dynamics of the identified traffic participant, predicted behavior of the identified traffic participant in the absence of the autonomous vehicle, (Cunningham [0050] wherein the vehicle is planning to make a turn) and predicted behavior of the identified traffic participant in the presence of the autonomous vehicle making a maneuver creating an interaction between the identified traffic participant and the autonomous vehicle; generating an intention prediction associated with the autonomous vehicle; (Cunningham [0051-0052] wherein the agent vehicle i.e. additional vehicle decides to yield first to the host before making the intended action) calculating an updated probability of a successful interaction between the identified traffic participant and the autonomous vehicle based on the intention prediction associated with the identified traffic participant and the intention prediction associated with the autonomous vehicle; only for the vehicles associated with the selected gap; (Cunningham [0052-0055] wherein the vehicle system updates the expected behaviors of the additional vehicles and decides how the host vehicle should react based on what the expected movements of the additional vehicles) and implementing the maneuver based on the updated probability of the successful interaction between the identified traffic participant and the autonomous vehicle.   (Cunningham [0054-0056] wherein the host vehicle determines the behavior of the additional vehicle and further acts in accordance, i.e. another vehicle fails to yield and moves forward so the host vehicle decides to stop driving).

	Cunningham does not appear to disclose:

	identifying three or more traffic participants within a same lane or three or more or two or more or via a first coarse tree search or three or more or at each one of the two or more gaps or via a second tree search, 

	However, in the same field of endeavor of vehicle controls Shalev-Shwartz discloses:

	“identifying three or more traffic participants within a same lane (Shalev-Shwartz fig. 11c, [0203] [0342] wherein there are multiple vehicles in the lane or in the roundabout) and three or more traffic participants  (Shalev-Shwartz [0342-0343] wherein the multiple vehicles in the roundabout cause multiple gaps i.e. three or more) and two or more gaps (Shalev-Shwartz fig. 11c, [0203] [0342] wherein there are multiple vehicles in the lane or in the roundabout with multiple gaps) and via a first coarse tree search (Shalev-Shwartz [0383] wherein the driving module includes a decision tree) three or more traffic participants (Shalev-Shwartz [0342-0343] wherein the multiple vehicles in the roundabout cause multiple gaps i.e. three or more)  and at each one of the two or more gaps (Shalev-Shwartz fig. 11c, [0203] [0342] wherein there are multiple vehicles in the lane or in the roundabout with multiple gaps) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the three vehicles and two gaps with the decision tree of Shalev-Shwartz with the vehicle system of Cunningham because one of ordinary skill would have been motivated to make this modification in order to allow for a safe merging into the gaps regardless of how many vehicles are in the adjacent lane or space in the surrounding (Shalev-Shwartz [0003] [0149] [0417]).

	Additionally, Cunningham in view of Shalev-Shwartz do not appear to disclose”
	
via a second tree search, (Maybe Shalev-Shwartz [0383] [0417] probably duplication of parts)	

	However, Shalev-Shwartz discloses the claimed limitation minus the “second tree search” (Shalev-Shwartz [0383] [0417] wherein a decision tree is utilized and the tree can include added branches for additional combinations). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have more than one decision tree, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

	Regarding claim 9 Cunningham in view of Shalev-Shwartz discloses all of the limitations of claim 8 and further discloses:

	The method for autonomous vehicle interactive decision making of claim 8, comprising calculating the coarse probability of the successful merge between the autonomous vehicle and the corresponding traffic participant of the … traffic participants for each of the … gaps.  (Cunningham [0042-0045] wherein the vehicle system uses a prediction system to determine if the host vehicle can merge in between vehicles).

Cunningham does not appear to disclose:

three or more traffic participants or two or more gaps 



“three or more traffic participants” (Shalev-Shwartz [0342-0343] wherein the multiple vehicles in the roundabout cause multiple gaps i.e. three or more) and “two or more gaps” (Shalev-Shwartz fig. 11c, [0203] [0342] wherein there are multiple vehicles in the lane or in the roundabout with multiple gaps) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the three vehicles and two gaps with the decision tree of Shalev-Shwartz with the vehicle system of Cunningham because one of ordinary skill would have been motivated to make this modification in order to allow for a safe merging into the gaps regardless of how many vehicles are in the adjacent lane or space in the surrounding (Shalev-Shwartz [0003] [0149] [0417]).

	Regarding claim 11 Cunningham in view of Shalev-Shwartz discloses all of the limitations of claim 8 and further discloses:

	The method for autonomous vehicle interactive decision making of claim 8, comprising generating the intention prediction associated with the identified traffic participant based on continuity associated with the identified traffic participant, wherein continuity is a likelihood of the identified traffic participant continuing a current course of action.  (Cunningham [0037] wherein the vehicle system predicts that the adjacent vehicles will maintain a distance between 

	Regarding claim 12 Cunningham in view of Shalev-Shwartz discloses all of the limitations of claim 8 and further discloses:

	The method for autonomous vehicle interactive decision making of claim 8, comprising generating the intention prediction associated with the identified traffic participant based on influencibility associated with the identified traffic participant, wherein influencibility is a likelihood of the identified traffic participant changing a current course of action based on a state of the autonomous vehicle.  (Cunningham [0054-0056] wherein the additional vehicle initially appears to yield to the host vehicle, and then proceeds to act differently than expected through interacting with the host vehicle i.e. the additional vehicle changes behavior based on the host vehicle behavior).

	Regarding claim 15 Cunningham discloses:

	A system for autonomous vehicle interactive decision making, comprising: a sensor … and … gaps between the … traffic participants; (Cunningham [0024] [0033] wherein the host vehicle determines spaces of other vehicles based on sensor information fig. 2)28Atty. Dkt. No. HRA-45648 an action predictor implemented via a processor, (Cunningham [0006-0007]) selecting a gap from … of the gaps … and identifying a traffic participant from the … traffic participants associated with the selected gap based on calculating a coarse probability of a successful merge for the autonomous vehicle and … (Cunningham [0037-0038] wherein the vehicles uses information gathered to identify a gap to merge and determine that they can either move into the lane or not) an intention predictor implemented via the processor, (Cunningham [0006-0007]) generating an intention prediction … associated with the identified traffic participant based on one or more vehicle dynamics of the identified traffic participant, predicted behavior of the identified traffic participant in the absence of the autonomous vehicle, (Cunningham [0050] wherein the vehicle is planning to make a turn) and predicted behavior of the identified traffic participant in the presence of the autonomous vehicle making a maneuver creating an interaction between the identified traffic participant and the autonomous vehicle; wherein the intention predictor generates an intention prediction associated with the autonomous vehicle; (Cunningham [0051-0052] wherein the agent vehicle i.e. additional vehicle decides to yield first to the host before making the intended action) a model updater, implemented via the processor, (Cunningham [0006-0007]) calculating an updated probability of a successful interaction between the identified traffic participant and the autonomous vehicle based on the intention prediction associated with the identified traffic participant, the intention prediction associated with the autonomous vehicle, and an observation of whether the identified traffic participant is yielding to the autonomous vehicle; only for the vehicles associated with the selected gap (Cunningham [0052-0055] wherein the vehicle system updates the expected behaviors of the additional vehicles and decides how the host vehicle should react based on what the expected movements of the additional vehicles) and an autonomous action selector implementing the maneuver based on the updated probability of the successful interaction between the identified traffic participant and the autonomous vehicle. (Cunningham [0054-0056] wherein the host vehicle determines the behavior of the additional vehicle and further 

	Cunningham does not appear to disclose:

	identifying three or more traffic participants within a same lane or three or more or two or more or via a first coarse tree search or three or more or at each one of the two or more gaps or via a second tree search, 

	However, in the same field of endeavor of vehicle controls Shalev-Shwartz discloses:

	“identifying three or more traffic participants within a same lane (Shalev-Shwartz fig. 11c, [0203] [0342] wherein there are multiple vehicles in the lane or in the roundabout) and three or more traffic participants  (Shalev-Shwartz [0342-0343] wherein the multiple vehicles in the roundabout cause multiple gaps i.e. three or more) and two or more gaps (Shalev-Shwartz fig. 11c, [0203] [0342] wherein there are multiple vehicles in the lane or in the roundabout with multiple gaps) and via a first coarse tree search (Shalev-Shwartz [0383] wherein the driving module includes a decision tree) three or more traffic participants (Shalev-Shwartz [0342-0343] wherein the multiple vehicles in the roundabout cause multiple gaps i.e. three or more)  and at each one of the two or more gaps (Shalev-Shwartz fig. 11c, [0203] [0342] wherein there are multiple vehicles in the lane or in the roundabout with multiple gaps) 



	Additionally, Cunningham in view of Shalev-Shwartz do not appear to disclose”
	
	via a second tree search, (Maybe Shalev-Shwartz [0383] [0417] probably duplication of parts)	

	However, Shalev-Shwartz discloses the claimed limitation minus the “second tree search” (Shalev-Shwartz [0383] [0417] wherein a decision tree is utilized and the tree can include added branches for additional combinations). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have more than one decision tree, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

	Regarding claim 16 Cunningham in view of Shalev-Shwartz discloses all of the limitations of claim 15 and further discloses:

The system for autonomous vehicle interactive decision making of claim 15, wherein the action predictor calculates the coarse probability of the successful merge between the autonomous vehicle and the corresponding traffic participant of the two or more traffic participants for each of the one or more gaps.  (Cunningham [0042-0045] wherein the vehicle system uses a prediction system to determine if the host vehicle can merge in between vehicles).
Cunningham does not appear to disclose:

three or more traffic participants or two or more gaps 

However, in the same field of endeavor of vehicle controls Shalev-Shwartz discloses:

“three or more traffic participants” (Shalev-Shwartz [0342-0343] wherein the multiple vehicles in the roundabout cause multiple gaps i.e. three or more) and “two or more gaps” (Shalev-Shwartz fig. 11c, [0203] [0342] wherein there are multiple vehicles in the lane or in the roundabout with multiple gaps) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the three vehicles and two gaps with the decision tree of Shalev-Shwartz with the vehicle system of Cunningham because one of ordinary skill would have been motivated to make this modification in order to allow for a safe merging into the gaps regardless of how many vehicles are in the adjacent lane or space in the surrounding (Shalev-Shwartz [0003] [0149] [0417]).

claim 18 Cunningham in view of Shalev-Shwartz discloses all of the limitations of claim 15 and further discloses:

	The system for autonomous vehicle interactive decision making of claim 15, wherein the intention predictor generates the intention prediction associated with the identified traffic participant based on continuity associated with the identified traffic participant, wherein continuity is a likelihood of the identified traffic participant continuing a current course of action.  (Cunningham [0037] wherein the vehicle system predicts that the adjacent vehicles will maintain a distance between themselves, and also maintain speed i.e. the vehicle system predicts a continuation of the traffic participants).

	Regarding claim 19 Cunningham in view of Shalev-Shwartz discloses all of the limitations of claim 15 and further discloses:

	The system for autonomous vehicle interactive decision making of claim 15, wherein the intention predictor generates the intention prediction associated with the identified traffic participant based on influencibility associated with the identified traffic participant, wherein influencibility is a likelihood of the identified traffic participant changing a current course of action based on a state of the autonomous vehicle.  (Cunningham [0054-0056] wherein the additional vehicle initially appears to yield to the host vehicle, and then proceeds to act differently than expected through interacting with the host vehicle i.e. the additional vehicle changes behavior based on the host vehicle behavior).

claim 20 Cunningham in view of Shalev-Shwartz discloses all of the limitations of claim 15 and further discloses:

	The system for autonomous vehicle interactive decision making of claim 15, wherein the maneuver creating the interaction between the identified traffic participant and the autonomous vehicle is the autonomous vehicle merging into the same lane as the identified traffic participant. (Cunningham [0034] fig. 2 wherein the autonomous vehicle merges into the lane with the two additional vehicles).

	Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham in view of Shalev-Shwartz as applied to claims 2, 9, and 16 and further in view of So (US Pre-Granted Patent Publication No. US 2018/0240345 A1 hereinafter “So”).

	Regarding claim 3 Cunningham in view of Shalev-Shwartz discloses all of the limitations of claim 2 and further discloses:

	The system for autonomous vehicle interactive decision making of claim 2, wherein the coarse probability of the successful merge is calculated based on an estimated willingness to yield of the corresponding traffic participant (Cunningham [0022] wherein the behavior system determines the willingness of other vehicles to allow it to enter) associated with each of the … gaps, a size of a corresponding gap… (Cunningham [0037-0038] wherein the host vehicle merging takes into consideration the distance between the two additional vehicles, the distance to each of the additional vehicles)

	Cunningham does not appear to disclose:

	two or more gaps or and a distance between the corresponding gap and a current position of the autonomous vehicle. 

	However, in the same field of endeavor of vehicle controls So discloses:

	“and a distance between the corresponding gap and a current position of the autonomous vehicle.” (So [0008] [0131-0132] wherein the vehicle system uses a current position and gap spacing and distance to determine when to merge into an open gap, see also fig. 2). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the distance to the gap of So with the vehicle system of Cunningham because one of ordinary skill would have been motivated to make this modification in order to allow for a means of determining when a safe lane change is possible and recommended (So [0007] [0125]).

	Additionally, Cunningham in view of So do not appear to disclose:

	two or more gaps

	However, in the same field of endeavor of vehicle controls Shalev-Shwartz discloses:

two or more gaps” (Shalev-Shwartz fig. 11c, [0203] [0342] wherein there are multiple vehicles in the lane or in the roundabout with multiple gaps) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the three vehicles and two gaps with the decision tree of Shalev-Shwartz with the vehicle system of Cunningham because one of ordinary skill would have been motivated to make this modification in order to allow for a safe merging into the gaps regardless of how many vehicles are in the adjacent lane or space in the surrounding (Shalev-Shwartz [0003] [0149] [0417]).

	Regarding claim 10 Cunningham in view of Shalev-Shwartz discloses all of the limitations of claim 9 and further discloses:

	The method for autonomous vehicle interactive decision making of claim 9, wherein the coarse probability of the successful merge is calculated based on an estimated willingness to yield of the corresponding traffic participant (Cunningham [0022] wherein the behavior system determines the willingness of other vehicles to allow it to enter) associated with 27Atty. Dkt. No. HRA-45648 each of the … a size of a corresponding gap … (Cunningham [0037-0038] wherein the host vehicle merging takes into consideration the distance between the two additional vehicles, the distance to each of the additional vehicles)

	Cunningham does not appear to disclose:

and a distance between the corresponding gap and a current position of the autonomous vehicle. 

	However, in the same field of endeavor of vehicle controls So discloses:

	“and a distance between the corresponding gap and a current position of the autonomous vehicle.” (So [0008] [0131-0132] wherein the vehicle system uses a current position and gap spacing and distance to determine when to merge into an open gap, see also fig. 2). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the distance to the gap of So with the vehicle system of Cunningham because one of ordinary skill would have been motivated to make this modification in order to allow for a means of determining when a safe lane change is possible and recommended (So [0007] [0125]).

	Additionally, Cunningham in view of So do not appear to disclose:

	two or more gaps

	However, in the same field of endeavor of vehicle controls Shalev-Shwartz discloses:

	“two or more gaps” (Shalev-Shwartz fig. 11c, [0203] [0342] wherein there are multiple vehicles in the lane or in the roundabout with multiple gaps) 



	Regarding claim 17 Cunningham in view of Shalev-Shwartz discloses all of the limitations of claim 16 and further discloses:

	The system for autonomous vehicle interactive decision making of claim 16, wherein the coarse probability of the successful merge is calculated based on an estimated willingness to yield of the corresponding traffic participant (Cunningham [0022] wherein the behavior system determines the willingness of other vehicles to allow it to enter) associated with each of the … a size of a corresponding gap … (Cunningham [0037-0038] wherein the host vehicle merging takes into consideration the distance between the two additional vehicles, the distance to each of the additional vehicles)

	Cunningham does not appear to disclose:

	and a distance between the corresponding gap and a current position of the autonomous vehicle. 



	“and a distance between the corresponding gap and a current position of the autonomous vehicle.” (So [0008] [0131-0132] wherein the vehicle system uses a current position and gap spacing and distance to determine when to merge into an open gap, see also fig. 2). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the distance to the gap of So with the vehicle system of Cunningham because one of ordinary skill would have been motivated to make this modification in order to allow for a means of determining when a safe lane change is possible and recommended (So [0007] [0125]).

	Additionally, Cunningham in view of So do not appear to disclose:

	two or more gaps

	However, in the same field of endeavor of vehicle controls Shalev-Shwartz discloses:

	“two or more gaps” (Shalev-Shwartz fig. 11c, [0203] [0342] wherein there are multiple vehicles in the lane or in the roundabout with multiple gaps) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the three vehicles and two gaps with the decision tree of Shalev-Shwartz with the vehicle system of Cunningham because one of ordinary skill would have been motivated .

	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham and So and Shalev-Shwartz as applied to claims 1 and 8 above, and further in view of Non Patent Literature Wikipedia article regarding Bayesian probability.

	Regarding claim 6 Cunningham discloses all of the limitations of claim 1 and further discloses:

	The system for autonomous vehicle interactive decision making of claim 1, wherein the coarse probability of the successful merge m is represented by:                        
                            …
                        
                     wherein p(m                        
                            ǀ
                        
                    y) is a personality model which governs an estimated willingness to yield y of the corresponding traffic participant (Cunningham [0022] wherein the behavior system determines the willingness of other vehicles to allow it to enter)  associated with each of the … gaps, a size of a corresponding gap g …  (Cunningham [0037-0038] wherein the host vehicle merging takes into consideration the distance between the two additional vehicles, the distance to each of the additional vehicles)

	Cunningham does not appear to disclose:

	                        
                            p
                            
                                
                                    m
                                    ǀ
                                    y
                                    ,
                                    d
                                    ,
                                    g
                                
                            
                            ∝
                            
                                
                                    p
                                    
                                        
                                            m
                                            ǀ
                                            y
                                        
                                    
                                    p
                                    
                                        
                                            m
                                            ǀ
                                            d
                                        
                                    
                                    p
                                    
                                        
                                            m
                                            ǀ
                                            g
                                        
                                    
                                
                                
                                    p
                                    
                                        
                                            m
                                        
                                    
                                
                            
                        
                     or and a distance d between the corresponding gap and a current position of the autonomous vehicle, wherein                         
                            p
                            
                                
                                    m
                                
                            
                        
                     is a non-zero value.

	However, in the same field of endeavor of vehicle controls So discloses:

	“and a distance d between the corresponding gap and a current position of the autonomous vehicle, wherein                         
                            p
                            
                                
                                    m
                                
                            
                        
                     is a non-zero value.” (So [0008] [0131-0132] wherein the vehicle system uses a current position and gap spacing and distance to determine when to merge into an open gap, see also fig. 2).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the distance to the gap of So with the vehicle system of Cunningham because one of ordinary skill would have been motivated to make this modification in order to allow for a means of determining when a safe lane change is possible and recommended (So [0007] [0125]).

	Additionally, Cunningham in view of So do not appear to disclose:

	two or more gaps

	However, in the same field of endeavor of vehicle controls Shalev-Shwartz discloses:

	“two or more gaps” (Shalev-Shwartz fig. 11c, [0203] [0342] wherein there are multiple vehicles in the lane or in the roundabout with multiple gaps) 



	Additionally, Cunningham in view of So and Shalev-Shwartz do not appear to disclose:

	                
                    p
                    
                        
                            m
                            ǀ
                            y
                            ,
                            d
                            ,
                            g
                        
                    
                    ∝
                    
                        
                            p
                            
                                
                                    m
                                    ǀ
                                    y
                                
                            
                            p
                            
                                
                                    m
                                    ǀ
                                    d
                                
                            
                            p
                            
                                
                                    m
                                    ǀ
                                    g
                                
                            
                        
                        
                            p
                            
                                
                                    m
                                
                            
                        
                    
                
            

	Cunningham and So discloses the probabilities based on gap size, yield probability, and distance to the gap.  However, it is silent as to the specifics of applying mathematical formula for the actual probability.

	Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving a probability of an event occurring, as shown by non-patent art Wikipedia article regarding Bayesian probability.  Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. 

claim 13 Cunningham in view of Shalev-Shwartz discloses all of the limitations of claim 8 and further discloses:

	The method for autonomous vehicle interactive decision making of claim 18, wherein the coarse probability of the successful merge m is represented by:                        
                            …
                        
                     wherein p(m                        
                            ǀ
                        
                    y) is a personality model which governs an estimated willingness to yield y of the corresponding traffic participant (Cunningham [0022] wherein the behavior system determines the willingness of other vehicles to allow it to enter)  associated with each of the … gaps, a size of a corresponding gap g…  (Cunningham [0037-0038] wherein the host vehicle merging takes into consideration the distance between the two additional vehicles, the distance to each of the additional vehicles)

	Cunningham does not appear to disclose:

	                        
                            p
                            
                                
                                    m
                                    ǀ
                                    y
                                    ,
                                    d
                                    ,
                                    g
                                
                            
                            ∝
                            
                                
                                    p
                                    
                                        
                                            m
                                            ǀ
                                            y
                                        
                                    
                                    p
                                    
                                        
                                            m
                                            ǀ
                                            d
                                        
                                    
                                    p
                                    
                                        
                                            m
                                            ǀ
                                            g
                                        
                                    
                                
                                
                                    p
                                    
                                        
                                            m
                                        
                                    
                                
                            
                        
                     or and a distance d between the corresponding gap and a current position of the autonomous vehicle wherein                         
                            p
                            
                                
                                    m
                                
                            
                        
                     is a non-zero value.

	However, in the same field of endeavor of vehicle controls So discloses:

	“and a distance d between the corresponding gap and a current position of the autonomous vehicle wherein                         
                            p
                            
                                
                                    m
                                
                            
                        
                     is a non-zero value.” (So [0008] [0131-0132] wherein the vehicle system uses a current position and gap spacing and distance to determine when to merge into an open gap, see also fig. 2).



	Additionally, Cunningham in view of So do not appear to disclose:

	two or more gaps

	However, in the same field of endeavor of vehicle controls Shalev-Shwartz discloses:

	“two or more gaps” (Shalev-Shwartz fig. 11c, [0203] [0342] wherein there are multiple vehicles in the lane or in the roundabout with multiple gaps) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the three vehicles and two gaps with the decision tree of Shalev-Shwartz with the vehicle system of Cunningham because one of ordinary skill would have been motivated to make this modification in order to allow for a safe merging into the gaps regardless of how many vehicles are in the adjacent lane or space in the surrounding (Shalev-Shwartz [0003] [0149] [0417]).

	Additionally, Cunningham in view of So and Shalev-Shwartz do not appear to disclose:

                
                    p
                    
                        
                            m
                            ǀ
                            y
                            ,
                            d
                            ,
                            g
                        
                    
                    ∝
                    
                        
                            p
                            
                                
                                    m
                                    ǀ
                                    y
                                
                            
                            p
                            
                                
                                    m
                                    ǀ
                                    d
                                
                            
                            p
                            
                                
                                    m
                                    ǀ
                                    g
                                
                            
                        
                        
                            p
                            
                                
                                    m
                                
                            
                        
                    
                
            

	Cunningham and So discloses the probabilities based on gap size, yield probability, and distance to the gap.  However, it is silent as to the specifics of applying mathematical formula for the actual probability.

	Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving a probability of an event occurring, as shown by non-patent art Wikipedia article regarding Bayesian probability.  Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. 

	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham and So and Shalev-Shwartz and Non Patent Literature Wikipedia document regarding Bayesian probability as applied to claims 6 and 9 above, and further in view of Non Patent Literature Gaussian Probability Density Functions: Properties and Error Characterization by Maria Isabel Ribeiro hereinafter “Ribeiro”).

	Regarding claim 7 Cunningham, Shalev-Shwartz, So, and Non Patent Literature Wikipedia document regarding Bayesian probability discloses all of the limitations of claim 6 but do not appear to disclose: 

	wherein                         
                            p
                            
                                
                                    m
                                    ǀ
                                    d
                                
                            
                            ∝
                            
                                
                                    exp
                                
                                ⁡
                                
                                    (
                                    -
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            d
                                                            -
                                                            
                                                                
                                                                    d
                                                                
                                                                
                                                                    o
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    σ
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                            )
                        
                     wherein                         
                            
                                
                                    σ
                                
                                
                                    2
                                
                            
                        
                     is a non-zero value and                         
                            σ
                        
                     is indicative of a standard deviation of a measured noise.  

	Cunningham and So and the Non Patent Literature Wikipedia document regarding Bayesian probability discloses the probabilities based on gap size, yield probability, and distance to the gap.  However, it is silent as to the specifics of applying mathematical Gaussian formula for the probability.

	Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving a probability of an event occurring with variance, as shown by similar non-patent literature Ribeiro eq. 1.1.  Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. 

	Regarding claim 14 Cunningham in view of Shalev-Shwartz discloses all of the limitations of claim 9 but do not appear to disclose: 

	wherein                         
                            p
                            
                                
                                    m
                                    ǀ
                                    d
                                
                            
                            ∝
                            
                                
                                    exp
                                
                                ⁡
                                
                                    (
                                    -
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            d
                                                            -
                                                            
                                                                
                                                                    d
                                                                
                                                                
                                                                    o
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    σ
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                            )
                        
                     wherein                         
                            
                                
                                    σ
                                
                                
                                    2
                                
                            
                        
                     is a non-zero value and                         
                            σ
                        
                     is indicative of a standard deviation of a measured noise.  

	Cunningham and So and the Non Patent Literature Wikipedia document regarding Bayesian probability discloses the probabilities based on gap size, yield probability, and distance to the gap.  However, it is silent as to the specifics of applying mathematical Gaussian formula for the probability.

	Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving a probability of an event occurring with variance, as shown by similar non-patent literature Ribeiro eq. 1.1.  Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. 

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130222127 discloses a driver assist system utilizing a decision tree
US 20200218979 discloses a means for determining free space boundaries in a vehicle with machine learning models like decision trees

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664